Dissenting Opinion of Mr. Presiding Justice Barnes on Petition.for Behearing. Appellant has filed a petition for rehearing asking in effect that the judgment of affirmance be modified in conformity with the opinion so as to make clear that construction of the contract in question is still open to adjudication. A majority of the court think the motion should be denied. If the form of the judgment is open to the contention that an unqualified affirmance of the decree upholds appellees’ construction of the contract, then holding a contrary view I think the judgment here should be one of reversal.